C©o warn nn F&F WY NY

NO wo NO NY NY NY NO NO NO He HF He HF HF HE FE Ee O_o
oN DWN nN BPW NYO KF CO UO WAN DW A fF WY NYO KF OC

Case 5:19-cv-01620-SK Document 19 Filed 05/27/20 Page1lofi Page ID #:1133

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

JOSHUA J. JOHNSON, Case No. 5:19-cv-1620-SK
Plaintiff, JUDGMENT
Vv.
ANDREW SAUL,

Commissioner of Social Security,

Defendant.

 

 

 

It is the judgment of this Court that the decision of the Administrative
Law Judge is AFFIRMED. Judgment is hereby entered in favor of
Defendant.

a ———P
es eel

a S. af
Se ae c
Date: May 27, 2020
HON. STEVE KIM
U.S. MAGISTRATE JUDGE

 

 
